Citation Nr: 1039431	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  03-29 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to increases in the "staged" ratings assigned for 
the Veteran's posttraumatic stress disorder (PTSD) prior to July 
24, 2002.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1969 to May 1971.  This matter is before the Board of Veterans' 
Appeals (Board) on remand from the United States Court of Appeals 
for Veterans Claims (Court).  The case was originally before the 
Board on appeal from a February 2003 rating decision of the 
Oakland, California Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection for PTSD, rated 30 
percent, effective October 8, 2002.  The Veteran appealed both 
the rating and the effective date assigned for the grant of 
service connection of PTSD.  An April 2003 rating decision 
assigned an earlier effective date of July 24, 2002, and an 
August 2003 rating decision increased the rating to 70 percent.  
The Veteran continued to disagree with the effective date 
assigned.  A June 2004 rating decision assigned an earlier 
effective date of August 1, 1971, for the grant of service 
connection for PTSD, and assigned a 10 percent rating for the 
period prior to July 24, 2002.  In February 2005, the Veteran 
expressed satisfaction with the effective date assigned for the 
grant of service connection for PTSD, but indicated that he 
wished to continue the appeal of the ratings assigned.

In a decision issued in February 2007, the Board denied the 
Veteran's claims of service connection for hypertension; a rating 
in excess of 10 percent for PTSD prior to July 24, 2002, and of 
70 percent from that date; and a rating in excess of 10 percent 
for diabetes mellitus prior to March 1, 2004, and of 20 percent 
from that date.  The Veteran appealed that decision to the Court.  
In a May 2009 decision, the Court found that the issues of higher 
ratings for diabetes mellitus and a higher rating for PTSD from 
July 24, 2002, had been abandoned.  The Court also affirmed the 
Board's denial of service connection for hypertension.  
Consequently, no further issues remain with regard to those 
matters.  Regarding the matter of the rating for PTSD prior to 
July 24, 2002, the Court vacated the February 2007 Board decision 
and remanded the matter to the Board for further adjudication.  

In November 2009, the case was remanded for additional 
development consistent with the instructions outlined in the 
Court's memorandum decision.  Based on this development, a June 
2010 rating decision increased the ratings for PTSD to 50 
percent, effective August 1, 1971 (date of claim), and to 70 
percent, effective February 3, 1988 (date of changes in the 
rating criteria).  The Veteran has expressed dissatisfaction with 
the increased "staged" rating, and both "stages" of the rating 
remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As was 
noted, the Court has determined that the Veteran previously 
abandoned his appeal of the rating assigned for PTSD from July 
24, 2002.  Accordingly, the issue has been characterized to 
reflect what remains in dispute.  

In September 2010, additional argument was received from the 
Veteran and his spouse; this was submitted with a waiver of 
initial Agency of Jurisdiction (AOJ) consideration.


FINDINGS OF FACT

From August 1, 1971 through July 23, 2002, the Veteran's PTSD was 
manifested by symptoms productive of serious impairment in the 
ability to establish and maintain effective or favorable 
relationships with people and profound/severe impairment in the 
ability to obtain or retain employment; virtual isolation in the 
community with total incapacitating psychoneurotic symptoms was 
not shown; gross repudiation of reality was not shown; and total 
occupational and social impairment due to PTSD symptoms was also 
not shown.


CONCLUSION OF LAW

The Veteran's PTSD warrants a 70 percent rating from August 1, 
1971 through July 23, 2002.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.114, 3.400(o), 4.7, 4.132, 
Diagnostic Code (Code) 9406 (effective prior to April 11, 1980), 
Code 9411 (effective April 11, 1980, and February 2, 1988), 
4.130, Code 9411 (effective from November 7, 1996) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman, supra.  August 2003 and 
May 2006 statements of the case (SOCs) provided notice on the 
"downstream" issue of entitlement to an initial increased 
rating, while a July 2010 supplemental SOC (SSOC) readjudicated 
the matter after the appellant and his representative responded 
and further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran 
has had ample opportunity to respond/supplement the record.  He 
has not alleged that notice in this case was less than adequate.  
See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 
"where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").

Regarding VA's duty to assist, the RO has obtained all available 
and pertinent treatment records identified by the Veteran 
(including records from the Social Security Administration 
(SSA)), and has arranged for him to be examined by VA.  In 
accordance with the Court's memorandum decision, the RO also 
arranged for a retrospective VA medical opinion in May 2010 
regarding the severity of the Veteran's PTSD from August 1, 1971 
to July 24, 2002; as will be discussed in greater detail below, 
that opinion report is adequate.  The Veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the merits of 
the claims. 

B.	Factual Background

The Veteran's service treatment records are silent for any 
complaints, findings, treatment, or diagnoses related to a 
psychiatric disability.  On service separation physical 
examination, a psychiatric evaluation was normal.

August 1971 to December 1975 VA treatment records show that in 
August 1971, the Veteran was hospitalized for one night after 
complaining that he felt really nervous and scared with 
claustrophobia-like symptoms.  He admitted to using drugs before 
and after service; he had recently been on "whites (speed)", as 
many as 10 a day, and had a past history of marijuana and LSD.  
He also admitted to suicidal thoughts, but stated he had never 
acted upon them.  Anxiety reaction and rule out psychosis 
associated with drug intoxication were diagnosed, Librium was 
prescribed, and the Veteran was discharged on the second day.  In 
December 1971, the Veteran complained of not being able to sleep.  

In January 1972, the Veteran requested to be hospitalized because 
he was "quite uncomfortable outside."  It was noted that he not 
been able to work since he sought treatment in August 1971, and 
that he reported being jittery and upset, although he denied 
being on any drugs other than those prescribed by VA.  During the 
9-day hospitalization, it was noted that he was experiencing drug 
withdrawal symptoms, and that he could hardly tolerate being 
hospitalized as he constantly asked for passes and had to be 
brought back from irregular discharge because he kept leaving the 
hospital without permission.  Nursing notes indicate that 
following his return from passes and unauthorized leave, the 
Veteran was described as "tripping out" and having "flashbacks 
from being on acid."  The Veteran was eventually discharged when 
he did not return from a pass, said he had a job and was not 
coming back.  The diagnoses during this hospitalization were 
anxiety neurosis and psychosis associated with drug intoxication.  
Subsequent 1972 to 1975 VA treatment records are silent for any 
complaints, findings, treatment, or diagnoses related to 
psychiatric disability.

Private treatment records received, beginning in 1997, are silent 
for any mention of a psychiatric disability until November 2002 
when the Veteran was hospitalized for a heart attack and reported 
that he was "suing for PSTD" with the VA.

On June 2003 VA examination, the Veteran reported that he started 
having PTSD symptoms during the Vietnam War and that they have 
increased over time.  He stated that after service, he worked 
once in a while for short periods of time, but mostly spent his 
time drinking and doing dope to cope with the PTSD and to escape 
reality.  He continued this way until he married and started to 
realize that the drugs and alcohol were enhancing his feelings of 
paranoia and suicidal/violent tendencies.   For the sake of his 
children, and with his wife's help, he gradually quit using 
alcohol.  He then noted that he still had violence issues; 
although he no longer acted out, he still yelled.  After a mental 
status examination, PTSD was diagnosed and a Global Assessment of 
Functioning (GAF) score of 48 was assigned.

SSA records show that from the time of the Veteran's separation 
from service until 2001, he had a maximum reported annual income 
of approximately $8,600.  They also show that in November 2003, 
he was considered disabled as of October 30, 2002.  His primary 
diagnosis was anxiety-related disorders and his secondary 
diagnosis was personality disorders.

On April 2004 VA examination, the examiner found a "linkage 
between both the events [the Veteran experienced] in Vietnam in 
1971 and the symptoms described in and after Vietnam by both 
patient and doctors to the diagnosis of [PTSD] today."  He noted 
that at the time the Veteran sought treatment for anxiety 
neurosis in 1971 and 1972, there was no PTSD diagnosis available 
to assign symptomatology, as the diagnosis was unknown at that 
time.  PTSD did not become an unofficial diagnosis until 1980 and 
became an official diagnosis in 1987.  Therefore, taking into 
consideration the symptoms that are now associated with PTSD and 
comparing it against the symptoms shown and complained of by the 
Veteran in 1971 and 1972, it was his opinion that the anxiety 
neurosis shown then was "in fact equivalent to the same 
condition that is now diagnosed as [PTSD]."

In various statements from the Veteran and his spouse, he states 
that after his separation from service in May 1971, he was 
addicted to cigarettes, drugs, alcohol and violence, with the 
drug use lessening from 1980 through 1983.  He reported that in 
1977, while living in Redding, California, he saw a psychiatrist 
who told him his fear was not related to "drugs"; Librium or 
Valium were prescribed.  In 1996, he sought treatment from Dr. 
T., a physician in Visalia, California, after experiencing a 
complete mental and physical "shut down."  According to the 
Veteran, Dr. T. told him this was related to stress and PTSD, and 
prescribed Compazine as he could not eat or function.  The 
Veteran advised that records related to the 1977 and 1996 
treatment sessions are unavailable as both physicians are no 
longer available.

In letters received in April and May 2003, the Veteran's spouse 
provides details concerning the Veteran's work history.  She 
states that for the first 8-10 years following his separation 
from service, he worked a variety of jobs that typically never 
lasted over one month.  These jobs included: washing dishes, 
construction, serving as a short order cook, working in a seat 
belt factory, and doing general labor.  She notes that during 
this period, he moved around a lot and was frequently homeless, 
living out of his car or with friends.  She and the Veteran 
married in 1978 and, other than the times when they would start 
their own businesses to be self-employed, the Veteran remained 
largely unemployed due to his inability to work for others.  
Other jobs he attempted for short periods of time included: 
delivery work, landscaping, car washing, plastering, and 
gardening.

In a letter dated in June 2009, the Veteran's friend, P.G.H., 
states she first met the Veteran and his wife in January 1996 at 
her place of employment.  She describes the Veteran as polite but 
reserved, and notes that he never smiled during that visit nor 
did he remove his sunglasses even though her office was well-lit.  
She relates that when someone closed the door with a very loud 
noise, the Veteran "just about jumped out of his skin."  At the 
time, this seemed very odd to her although she has since come to 
understand that he suffers from PTSD.  She then went on to 
describe how, over the years, she has observed him being 
"jumpy" while driving, and acting extremely antisocial and 
withdrawn, especially when in large groups. 

In a letter dated in September 2009, the Veteran's mother-in-law 
states that from the time her daughter and the Veteran married in 
1978, it has been "obvious that something was very wrong."  She 
notes that he was never without dark glasses, regardless of the 
time of day or whether he was indoors or outdoors; tended to 
avoid eye contact; dealt with problems by denying that there were 
any or by becoming angry; and tended to withdraw from company.  
She describes a 2-week period during the early years of his 
marriage when her daughter and the Veteran stayed with her 
because they had nowhere else to go.  The  mother-in-law relaters 
that during this period, she never saw him look for a job and 
would only go out if her daughter took the lead; over the years, 
her daughter consistently ran interference for him and protected 
him.  

In a statement from the Veteran's spouse received in January 
2010, she attempts to provide a timeline of the Veteran's PTSD 
symptoms from 1971 to 2002.  From 1971 to 1978, he drifted 
between living with various family members, friends, or on his 
own in his car or under trees.  He experienced nightly nightmares 
of being run over by "gooks" and remained largely drunk 
throughout this period of time.  His propensity to drink to 
forget the nightmares caused him to get into many bar fights, and 
as a result he was jailed numerous times for bar fights, public 
drunkenness, and drunk driving.  She also recalls he was very 
depressed, had suicidal thoughts, and felt threatened.  Attempts 
at employment were unsuccessful, and he tended to work only a few 
days before quitting due to issues with authority.  They married 
in 1978.  The Veteran continued to work a variety of jobs without 
any success, including for family members and friends, all for 
menial pay.  She and the Veteran also started several businesses 
on their own to earn money and to be self-employed; these 
ventures usually folded after a while without much success.  The 
spouse notes that the Veteran continued to drink during the early 
years of their marriage "to deal with all his issues and 
challenges."  She describes being awakened nightly by blood-
curdling screams.  When questioned, he always stated he was 
having nightmares about being attacked by Viet Cong.  She notes 
that he wore black glasses a lot through the first six years of 
their marriage, dented an iron fireplace door one time when he 
hit it out of frustration, and acted out in violence in other 
ways.  He was able to help maintain the house and yard when he 
was in the mood.  

In a May 2010 VA medical advisory opinion, Dr. T.D.G., a board-
certified neuropsychiatrist, reviewed the Veteran's claims file 
(including available treatment records, VA examination reports, 
and lay statements from the Veteran, his family members, and 
friends) and noted that for the time period of August 1, 1971 to 
July 24, 2002, the Veteran exhibited the following PTSD-related 
symptoms: excessive startled responses, nervousness, paranoia, 
anger, violence, substance abuse, claustrophobia, insomnia, 
memory impairment, and homicidal and suicidal ideation.  Dr. 
T.D.G. then opined that from August 1, 1971 to July 24, 2002, the 
Veteran's PTSD was "generally in the serious range throughout 
the entire timeframe"; this equated to a "severe mental illness 
([PTSD]) in occupational and social impairment" in VA 
terminology.  Regarding any coexisting nonservice-connected 
disabilities, Dr. T.D.G. noted that in 1977, the Veteran weaned 
himself from illicit drugs, and in 1985, he achieved a full 
sustained full remission from all drugs, including alcohol.  
Therefore, after 1985, PTSD was his only Axis I diagnosis.  Prior 
to that, treatment records included notations of alcoholism and 
drug abuse.  Dr. T.D.G. explained that for the first seven years 
after the Veteran's separation from service, he used drugs and 
alcohol to secondarily relieve his psychiatric symptoms as he 
could not allow or tolerate medical treatment.  This finding was 
supported by treatment records showing that he left treatment on 
several occasions and without any benefit from the treatment.  
Therefore, in his opinion, even though GAF scores prior to 1985 
included PTSD, alcohol, and drugs, there was no need to separate 
out the disabilities in order to assign them their own GAF 
scores.  The examiner noted that given the Veteran's current, 
significant short- and long-term memory deficiencies, he would be 
unable to respond to such specific divisions anyway.





C.	Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's statements describing his symptoms and condition 
are competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be viewed in conjunction with the 
objective medical evidence and the pertinent rating criteria.

As an initial matter, the Board notes that the rating criteria 
for mental disabilities have been revised twice since 1971.  From 
their effective date, the Veteran is entitled to a rating under 
the revised criteria (if such are found more favorable).  

Prior to April 11, 1980, there was no diagnostic code for PTSD.  
Accordingly, the disability was rated under Code 9406 (for other 
psychoneurotic disorder).  Under the criteria in effect on August 
1, 1971 (the effective date for the grant of service connection), 
the general rating formula for psychoneurotic disorders provided 
a 100 percent rating when the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community.  Total incapacitating 
psychoneurotic symptoms bordering on gross repudiation of reality 
with disturbed thought or behavior processes associated with 
almost all daily activities such as phantasy, confusion, panic 
and explosions or aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or retain 
employment.  A 70 percent rating was warranted when the ability 
to establish and maintain effective or favorable relationships 
with people was seriously impaired.  The psychoneurotic symptoms 
were of such severity and persistence that there was pronounced 
impairment in the ability to obtain or retain employment.  A 50 
percent rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
substantially impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels were so reduced 
as to result in severe industrial impairment.  38 C.F.R. § 4.132.

Effective April 11, 1980, PTSD was added to the list of 
diagnostic codes (Code 9411), but there was no change in the 
rating criteria.

Effective February 3, 1998, there were revisions in the criteria 
under the general rating formula for psychoneurotic disorders.  
There was no change in the criteria for 100 percent, and there 
were subtle changes in the criteria for the other percentages.  A 
70 percent rating was provided when the ability to establish and 
maintain effective or favorable relationships with people was 
seriously impaired.  The psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in the 
ability to obtain or retain employment.  A 50 percent rating was 
provided when the ability to establish or maintain effective or 
favorable relationships with people was substantially impaired.  
By reason of psychoneurotic symptoms the reliability, flexibility 
and efficiency levels were so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132.

The criteria for rating mental disabilities were again revised, 
effective November 7, 1996.  These current criteria provide that 
a 100 percent rating is warranted when the evidence shows total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130.

A 70 percent rating is warranted when the evidence shows 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Id.

A 50 percent rating is warranted when the evidence shows 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

Ratings are assigned according to the manifestation of particular 
symptoms. However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a).  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A score of 31 to 40 reflects some impairment in reality 
testing or communication or major impairment in several areas 
such as work or school, family relations, judgment, thinking, or 
mood.  A score of 41 to 50 is assigned where there are 
"[s]erious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV) 47 (4th ed. 1994).  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire appeal 
period is for consideration, and separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The Board notes that apart from VA treatment records documenting 
treatment for anxiety neurosis and nervousness from 1971 to 1972, 
the remainder of the symptomatology associated with the Veteran's 
PTSD from 1972 to 2002 is documented through lay statements from 
the Veteran, his family members, and friends.  In May 2010, Dr. 
T.D.G., a VA neuropsychologist, reviewed the record and found 
that for the entire time period under appeal, the Veteran 
exhibited the following PTSD-related symptoms: excessive startled 
responses, nervousness, paranoia, anger, violence, substance 
abuse, claustrophobia, insomnia, memory impairment, and homicidal 
and suicidal ideation.  He also opined that these symptoms were 
of such severity that the Veteran's PTSD resulted in "severe" 
occupational and social impairment.

Based upon Dr. T.D.G.'s opinion report, in a June 2010 rating 
decision, the RO assigned staged ratings of 50 percent for the 
Veteran's PTSD from August 1, 1971 through February 2, 1988, and 
70 percent from February 3, 1988 through July 23, 2002.  The 
rating decision explained that the increase on February 3, 1988 
was warranted because of changes in the rating criteria that were 
made effective from that date.  The Board notes, however, that 
when VA revised the criteria under the general rating formula for 
psychoneurotic disorders, effective February 3, 1988, the only 
change made to the criteria for a 70 percent rating was that 
instead of "pronounced" impairment in the ability to obtain or 
retain employment, a veteran had to show that his psychoneurotic 
symptoms were of such severity and persistence that they resulted 
in "severe" impairment.  At the time of VA's proposed changes 
to the nomenclature and descriptive terms used for mental 
disorders, it was explained that these changes were "designed to 
comport with the diagnostic terms used in the Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition", which 
had also gone under recent revision and made changes to the 
terminology used therein.  51 Fed. Reg. 16350-51 (May 2, 1986).  
Consequently, the changes made to the rating criteria, effective 
February 3, 1988, were not liberalizing changes but changes 
intended to "uniformly describe the degree of impairment" and 
thus "reflect consistency in describing social and industrial 
impairment."  Id. at 16351.  For these reasons, and in light of 
the RO's concession that the Veteran's PTSD warrants a 70 percent 
rating from February 3, 1988, the Board finds that a 70 percent 
rating is also warranted for the period prior to that date.  
Significantly, in Dr. T.D.G.'s May 2010 opinion report, when he 
describes the Veteran's PTSD symptoms as productive of "severe" 
occupational and social impairment, he state that this degree of 
severity had been shown "throughout the entire timeframe" under 
appeal.  See May 2010 VA advisory medical opinion (emphasis 
added).

The Board has further considered whether a still higher (100 
percent) schedular rating might be warranted for the Veteran's 
PTSD for any period in time prior to July 24, 2002.  A 100 
percent schedular rating requires totally incapacitating 
psychoneurotic symptoms with the result being virtual isolation 
in the community (criteria in effect prior to November 7, 1996) 
or total occupational and social impairment due to psychiatric 
symptoms (criteria in effect from November 7, 1996).  The 
evidence does not show psychiatric impairment of such gravity at 
any time prior to July 24, 2002.  While the Veteran's PTSD may 
have negatively impacted him such that he tended to withdraw from 
large crowds, exhibited violent tendencies, experienced homicidal 
and suicidal ideation, had problems with his immediate and long-
term memories, and had difficulty securing and maintaining 
employment, such symptoms are encompassed by the criteria for a 
70 percent rating.  Prior to July 24, 2002, the Veteran's PTSD 
did not cause him to isolate himself completely from others, as 
shown by his ability to maintain a successful marriage since 1978 
and to establish relationships with his children and friends.  It 
is also not demonstrated that he had daily symptoms bordering on 
gross repudiation of reality with disturbed thought or behavior 
processes or that he had gross impairment in thought processes or 
communication.  Notably, the Veteran's PTSD is also currently 
assigned a 70 percent rating from July 24, 2002.

The Board has also considered whether referral of this claim for 
consideration of an extraschedular evaluation prior to July 24, 
2002, is indicated.  38 C.F.R. § 3.321(b)(1).  Under Thun v. 
Peake, 22 Vet App 111 (2008), there is a three-step inquiry for 
determining whether a Veteran is entitled to an extraschedular 
rating.  First, it must be determined whether the disability 
picture is such that schedular criteria are inadequate, i.e., 
whether there are manifestations of impairment that are not 
encompassed by the schedular criteria.  Second, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  Here, the psychiatric symptoms both 
noted clinically and as described by the Veteran fit squarely 
within the schedular criteria for a 70 percent rating of PTSD.  
To the extent that the record shows that the Veteran has been 
unable to maintain regular employment on a consistent basis since 
his separation from service, such is encompassed by the finding 
of deficiencies in most areas, including work.  In short, the 
rating criteria contemplate not only his symptoms but also the 
severity of associated functional impairment.  For these reasons, 
the schedular criteria are not inadequate, and referral for 
extraschedular consideration for the period prior to July 24, 
2002, is not warranted.

Finally, the Board notes that ordinarily a grant of a 70 percent 
rating raises the issue of entitlement to a total disability 
rating based on individual unemployability (TDIU).  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran was 
granted an award for TDIU, effective July 24, 2002, in a separate 
August 2003 rating decision.  He did not file a notice of 
disagreement on the "downstream" issue of the effective date 
assigned; consequently, such matter is not before the Board.  


ORDER

A 70 percent rating is granted for the Veteran's PTSD, for the 
period from August 1, 1971 through February 2, 1988, subject to 
the regulations governing payment of monetary awards; a rating in 
excess of 70 percent for the PTSD for the period prior to July 
24, 2002, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


